Citation Nr: 0319136	
Decision Date: 08/06/03    Archive Date: 08/13/03	

DOCKET NO.  01-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chest pains, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for skin rashes, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion 




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from November 1988 to 
January 1992.  This included time in the Southwest Asia 
Theater of Operations during the Persian Gulf War, from 
September 30, 1990, to March 18, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the VARO in Montgomery, Alabama, which denied entitlement to 
service connection for sharp chest pain, rashes, and severe 
headaches, to include as due to an undiagnosed illness.  The 
Board notes that review of the record discloses that by 
rating decision dated in March 2003, service connection for 
post-traumatic stress disorder (PTSD) was granted.  A 
30 percent disability rating was assigned, effective June 11, 
2002, the date of receipt of the claim.  

The RO advised the veteran in a March 2003 letter of his 
rights and responsibilities with respect to the claims on 
appeal.  

During the course of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, (2000).  The VCAA is 
legislation setting forth VA's enhanced duty to assist a 
claimant in substantiating claims.  Regulations implementing 
the VCAA were promulgated, and the Board began advising 
claimants in writing of his/her rights and responsibilities 
under the VCAA, as well as the responsibilities of VA in 
assisting claimants in obtaining evidence, as opposed to 
remanding all cases that did not have the statutorily 
mandated notice language to the RO's.  The notice included 
the request for claimants to respond within 30 days of the 
date of the letter as provided in 38 C.F.R. § 19.9(a)(2)(ii).  
This portion of the regulations, however, was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  The Federal Circuit 
specifically found that, under the statute, a claimant has 
one year in which to submit additional evidence and argument 
in support of his/her claim, following notice of the VCAA, as 
opposed to only 30 days, as set forth in the regulations at 
38 C.F.R. § 19.9(a)(2)(ii).  Accordingly, that portion of the 
regulations limiting a veteran's response time to 30 days, 
38 C.F.R. § 19.9(a)(2)(ii) was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. May 1, 2003).  

A review of the record shows there has been no waiver of the 
one-year response time allowed under the VCAA.  

The Board recognizes that the RO issued a letter to the 
appellant that essentially complied with the VCAA.  However, 
this letter did not specify the type of evidence that would 
be necessary for the veteran to establish his claim of 
service connection for an undiagnosed illness based upon 
certain presumptions that apply to veterans, such as the 
instant veteran, who served in Southwest Asia during the Gulf 
War.  Consequently, it is incumbent upon VA to inform the 
veteran that the success of his case specifically turns upon 
whether competent (e.g.) medical evidence can be produced 
supporting his allegation in that he submits objective 
indications of chronic disability resulting from an illness, 
or combination of illnesses, manifested by one or more signs 
or symptoms, such as those listed in 38 C.F.R. § 3.317(b) 
(2002); or a medically unexplained chronic multi-symptom 
illness that is defined by a cluster of signs or symptoms; or 
any diagnosed illness that the Secretary deems in the 
regulations warrants a presumption of service connection; or 
any combination of these three types of illnesses.  38 C.F.R. 
§ 3.317.  If, however, there is affirmative evidence that any 
such undiagnosed illness was not incurred during such 
Southwest Asia service, or that it was caused by a 
supervening condition or event, or that it was the result of 
the veteran's own willful misconduct, then the success of the 
veteran's case could turn upon competent medical evidence to 
the contrary.  38 C.F.R. § 3.317(c) (2002).



In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and 
satisfied.  

2.  The RO should schedule the veteran 
for an examination with the appropriate 
specialist(s) to determine if his 
complaints of headaches, sharp chest 
pain, and/or rashes are at least as 
likely as not related to his period of 
service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  
The examiner(s) should be requested to 
diagnose specific disabilities, if 
possible, identify any medically 
unexplained chronic multi-symptom 
illnesses that are defined by a cluster 
of signs or symptoms, if they are found 
to be present, and to state with respect 
to each complaint made by the veteran 
whether it is at least as likely as not 
that it is a result of active service.  
The report of examination should include 
the complete rationale for any opinion 
expressed.  Since it is important that 
"each disability be viewed in relation to 
its history," 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, including the newly associated 
evidence.  If any additional development 
is warranted in light of any newly 
received evidence, that development 
should be accomplished.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond.

Then, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
The purpose of this REMAND is to comply with governing 
adjudicative procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



